In a negligence action to recover damages for personal injury allegedly sustained when plaintiff was thrown from a vibrating machine in a gymnasium on the premises of the defendant Vic Tanny Queens, Inc., said defendant and the defendants Vie Tanny Gyms, Inc., and Vic Tanny, Inc., appeal from an order of the Supreme Court, Queens County, dated May 7, 1962, which denied the motion made by them and one other defendant for summary judgment dismissing the second amended complaint (Rules Civ. Prae., rule 113). Order affirmed, with $10 costs and disbursements (see Grande v. Torello, 12 A D 2d 937; Krohn v. Steinlauf, 11 A D 2d 695, 696). Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.